jflSffi^^y
                                             ALBERT V. ALVAREZ, CSR, RMR
                                                      Official Court Reporter
                                                    345thJudicial District Court
                                                           P.O. Box 1748
                                                       Austin, Texas 78767
                                                          (512)854-9373

                                                        September 1,2015




             Mr. Jeff Kyle
             Clerk
             Court of Appeals
             Third District of Texas
             P.O. Box 12547
             Austin, Texas 78711-2547

             RE: Trial Court Cause No.:   D-l-GN-14-004694;COANo.03-15-00374-CV



             Dear Mr. Kyle,

                   Please be advised that I will not be filing a Reporter's Record in the above-numbered cause as I did
             not report the hearing, nor did anyone in my absence. Thank you very much for your kind attention to
             this matter. Please do not hesitate to contact me if you need further information from me. Thank you.




             Sincerely yours,




             Albert V. Alvarez